Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00313-CV

                       In the INTEREST OF M.H., a Child

           From the 408th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2009-CI-15779
                Honorable John D. Gabriel, Jr., Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 We ORDER appellant, Linda Fuentes, bear all costs of this appeal.

 SIGNED June 18, 2014.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice